Citation Nr: 0430165	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  04-02 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for service-connected delusional disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1995 to 
October 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
delusional disorder with an evaluation of 50 percent 
effective October 21, 1998.  A Notice of Disagreement was 
received in September 2003.  After a de novo review, a 
Statement of the Case was issued in December 2003.  A timely 
appeal was received in December 2003.  The file was 
transferred to the RO in Nashville, Tennessee in December 
2003 after receiving notice of veteran's change of address to 
Tennessee.  

The veteran has alleged inability to obtain or retain 
employment due to his service-connected delusional disorder.  
Such allegations are sufficient to raise a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
("[o]nce a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, . . . VA 
must consider TDIU.")  Such a claim has not, however, been 
considered by the RO or appealed to the Board.  Therefore, 
the issue of entitlement to TDIU is REFERRED to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  


First, in his September 2003 Notice of Disagreement, the 
veteran states that he is receiving Social Security 
disability benefits due to his psychiatric problems.  The RO 
has not requested all medical and adjudication records 
relating to the veteran's Social Security disability 
benefits, and this must be done.  

Second, also in his September 2003 Notice of Disagreement, 
the veteran mentioned that he had made an appointment to see 
a physician on November 26, 2003 to discuss his psychiatric 
problems and, in his December 2003 Form 9, he indicated he 
has a new diagnosis by a VA doctor.  Since the most current 
medical evaluation of the veteran's condition is in December 
2002, more recent medical records would be highly probative 
of the veteran's current psychiatric condition.  The veteran 
should be contacted to inquire as to any VA or non-VA 
physicians that he has been treated by since the February 
2003 Rating Decision and those treatment records should be 
obtained.  

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (2004).  The veteran's last VA examination was in 
December 2002.  However, he indicated in his December 2003 
Form 9 that he is unable to hold a job, family relations and 
interpersonal relationships are near impossible and that he 
has a new diagnosis from a VA doctor of bipolar that the 
doctor says will get worse.  It is necessary to provide the 
veteran a new VA psychiatric examination to evaluate the 
current severity of his service-connected delusional disorder 
since he has indicated that his psychiatric condition has 
worsened.  

Accordingly, the case is REMANDED for the following:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b) (2004).

2.  The veteran should be contacted and 
asked whether he has received treatment 
from any VA or non-VA physicians since 
February 2003 and, if so, to complete a 
release form authorizing VA to request 
copies of his treatment records from said 
physicians.  These medical records should 
then be requested, and the RO should 
specify that copies of the actual 
treatment records, as opposed to 
summaries, are needed.  The appellant 
should be informed that he could also 
obtain these records himself and submit 
them to the RO.  All efforts to obtain 
these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

3.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies 
provide such information as the Secretary 
may request for the purpose of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
2002).  The Social Security 
Administration should provide a negative 
response if records are not available.  
Associate all correspondence and any 
records received with the claims file.

4.  When the above development has been 
accomplished and any available evidence 
has been obtained, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims file should be 
made available to the examiner.  The 
examiner should indicate in the report 
that the claims file was reviewed.  The 
examiner should provide a complete 
rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected delusional disorder.  It is 
requested that a Global Assessment of 
Functioning (GAF) score be assigned 
consistent with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM IV).  It is requested that 
the VA examiner discuss the medical 
evidence regarding the veteran's service-
connected delusional disorder and 
reconcile any contradictory evidence 
regarding the level of his occupational 
and social impairments.

5.  After completion of the above 
evidentiary development, the RO should 
readjudicate the claim.  If such action 
does not resolve the claim, a 
supplemental statement of the case (SSOC) 
should be issued to the appellant and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

